    Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 1 of 10 PageID #: 431




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

    ISAIAH JAMAAL FIELDS,                     )
                                              )
                        Petitioner,           )
                                              )
         v.                                   )   C.A. No. 18-388 (MN)
                                              )
    TRUMAN MEARS, Warden, and                 )
    ATTORNEY GENERAL OF THE STATE             )
    OF DELAWARE,                              )
                                              )
                        Respondents. 1        )

                                  MEMORANDUM OPINION


Isaiah Jamaal Fields – Pro se Petitioner.

Carolyn Shelly Hake, Deputy Attorney General, Delaware Department of Justice, Wilmington,
DE – Attorneys for Respondents.




February 24, 2021
Wilmington, Delaware




1
        Warden Truman Mears has replaced former Warden Robert May, an original party to the
        case. See Fed. R. Civ. P. 25(d).
 Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 2 of 10 PageID #: 432




NOREIKA, U.S. DISTRICT JUDGE:

       Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2254 (“Petition”) filed by Petitioner Isaiah Jamaal Fields (“Petitioner”). (D.I. 1). The State filed

an Answer in opposition. (D.I. 14). For the reasons discussed, the Court will deny the Petition as

barred by the one-year limitations period prescribed in 28 U.S.C. § 2244.

I.     BACKGROUND

       “[D]uring the course of a narcotics investigation conducted by the Governor’s Task Force

in 2015, the Delaware State Police received information that [Petitioner], a Level II probationer,

was transporting heroin in and around the Millsboro area in Delaware.” Fields v. State, 172 A.2d

884 (Table), 2017 WL 4607424, at *1 (Del. Oct. 12, 2017). In August 2015, Petitioner was

charged by information with aggravated possession of heroin (Tier 5), drug dealing (Tier 4),

possession of drug paraphernalia (baggies), and driving while suspended or revoked. (D.I. 12-1 at

1; D.I. 14 at 1); see Fields, 2017 WL 4607424, at *1. On October 19, 2015, Petitioner pled guilty

in the Delaware Superior Court to drug dealing in heroin (Tier 4) and forfeited the items seized, in

exchange for which the State nolle prossed the remaining charges and recommended six years of

unsuspended Level V incarceration. (D.I. 12-3 at 2-5). The Superior Court immediately sentenced

Petitioner to twenty-five years at Level V, suspended after six years for eighteen months of Level

III probation. (D.I. 12-4 at 26-27). Petitioner did not appeal.

       On January 11, 2016, Petitioner filed a motion for sentence modification, which the

Superior Court denied on February 8, 2016. (D.I. 12-1 at1, Entry Nos. 8, 9). On October 25, 2016,

Petitioner filed a pro se motion for post-conviction relief under Delaware Superior Court Criminal

Rule 61 (“Rule 61 motion”). (D.I. 12-1 at 1-2; D.I. 12-3 at 23-27; D.I. 12-4 at 30-33). The Superior

Court summarily dismissed the Rule 61 motion on May 18, 2017. (D.I. 12-3 at 15-22). The




                                                  1
 Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 3 of 10 PageID #: 433




Delaware Supreme Court affirmed that decision on October 12, 2017. See Fields, 2017 WL

4607424, at *3.

       Petitioner filed the instant habeas Petition in March of 2018, asserting the following six

grounds for relief: (1) his Fourth Amendment rights were violated when police searched his vehicle

following the traffic violation (D.I. 1 at 5; D.I. 3 at 6-9) (Claim 1); (2) there was no probable cause

to arrest him because the affidavit of probable cause to obtain the warrant for his arrest was

incomplete (D.I. 1 at 7; D.I. 3 at 9) (Claim 2); (3) his Fourth Amendment rights were violated

because the administrative warrant and its accompanying documents were incomplete (D.I. 1 at 8;

D.I. 3 at 9-11) (Claim 3); (4) defense counsel provided ineffective assistance by: (a) failing to

make a “reasonable investigation as to the charges against [Petitioner];” (b) failing to file a motion

to suppress; (c) failing to challenge the information from the confidential informant; (d) failing to

raise issues regarding the violation of Petitioner’s Fourth Amendment rights; (e) failing to

challenge the affidavit of probable cause; (f) failing to challenge the administrative search warrant;

(g) failing to obtain and provide him with the drug lab report; and (h) allowing Petitioner to sign

an “incomplete” plea agreement (D.I. 1 at 10; D.I. 3 at 11-15) (Claim 4); (5) the State violated his

due process rights by switching prosecutors (D.I. 1 at 12; D.I. 3 at 16) (Claim 5(a)); (6) Petitioner’s

plea is invalid as a matter of contract law because the second prosecutor did not sign the form

(D.I. 1 at 12; D.I. 3 at 16) (Claim 5(b)); and (7) the State withheld Brady material related to the

investigation of misconduct that occurred with chemist Bipin Mody at the Division of Forensic

Sciences (“DFS”) and information regarding the fraud and/or misrepresentation of the State (D.I. 1

at 13-14; D.I. 1-1 at 20; D.I. 3 at 16; D.I. 12-2 at 3-4) (Claim 6).




                                                   2
    Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 4 of 10 PageID #: 434




II.     ONE YEAR STATUTE OF LIMITATIONS

        AEDPA prescribes a one-year period of limitations for the filing of habeas petitions by

state prisoners, which begins to run from the latest of:

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
               States is removed, if the applicant was prevented from filing by such
               State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1). AEDPA’s limitations period is subject to statutory and equitable tolling.

See Holland v. Florida, 560 U.S. 631 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2) (statutory

tolling).

        Petitioner does not assert, and the Court cannot discern, any facts triggering the application

of § 2244(d)(1)(B), (C), or (D). 2 Consequently, the Court concludes that the one-year period of

limitations began to run when Petitioner’s convictions became final under § 2244(d)(1)(A).


2
        To the extent the Court should construe Petitioner’s assertion that the State failed to
        disclose information about a drug evidence scandal in the Office of the Chief Medical
        Examiner (“OCME”) before he entered his guilty plea as an attempt to trigger a later
        starting date under § 2244(d)(1)(D), it is unavailing. The OCME drug evidence scandal –
        which occurred between 2010 and January 2014 – had been revealed and investigated
        before Petitioner was arrested in June 2015 and pled guilty in August 2015. As a result,
        the OCME drug evidence scandal does not constitute a newly discovered factual predicate
        for § 2244(d)(1)(D) purposes. In addition, Petitioner’s drugs were tested by the Division
        of Forensic Services (“DFS”) and not the OCME. Finally, the revelation of DFS chemist
        Bipin Mody’s misconduct does not establish a new factual predicate underlying


                                                  3
    Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 5 of 10 PageID #: 435




        Pursuant to § 2244(d)(1)(A), if a state prisoner does not appeal a state court judgment, the

judgment of conviction becomes final, and the one-year period begins to run, upon expiration of

the time period allowed for seeking direct review. See Kapral v. United States, 166 F.3d 565, 575,

578 (3d Cir. 1999); Jones v. Morton, 195 F.3d 153, 158 (3d Cir. 1999). Here, the Delaware

Superior Court sentenced Petitioner on October 19, 2015, and he did not appeal that judgment.

Therefore, Petitioner’s conviction became final on November 18, 2015. See Del. Supr. Ct. R.

6(a)(ii) (establishing a thirty day period for timely filing of notice of appeal). Applying the one-

year limitations period to that date, Petitioner had until November 21, 2016 to timely file his

Petition.3 See Wilson v. Beard, 426 F.3d 653 (3d Cir. 2005) (holding that Federal Rule of Civil

Procedure 6(a) and (e) applies to federal habeas petitions); Phlipot v. Johnson, 2015 WL 1906127,

at *3 n.3 (D. Del. Apr. 27, 2015) (AEDPA’s one-year limitations period is calculated according to

the anniversary method, i.e., the limitations period expires on the anniversary of the date it began

to run). Petitioner, however, did not file the instant Petition until March 2, 2018, 4 approximately

one year and four months after that deadline. Thus, the Petition is time-barred and should be

dismissed, unless the limitations period can be statutorily or equitably tolled. See Jones, 195 F.3d

at 158. The Court will discuss each doctrine in turn.




        Petitioner’s Brady claim, because Mody did not handle or test the drugs in Petitioner’s
        case.
3
        The one-year period actually expired on November 19, 2016, which was a Saturday.
        Therefore, the deadline extended through the end of the day on Monday, November 21,
        2016. See Fed. R. Civ. P. 6(a)(3).
4
        The Petition is not dated. Applying the prisoner mailbox rule, the Court adopts March 2,
        2018 as the filing date, because that is the postmark date on the envelope of mailing. (D.I. 1
        at 18); see Longenette v. Krusing, 322 F.3d 758, 761 (3d Cir. 2003) (the date on which a
        prisoner transmitted documents to prison authorities for mailing is to be considered the
        actual filing date).


                                                  4
 Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 6 of 10 PageID #: 436




         A.     Statutory Tolling

         Pursuant to § 2244(d)(2), a properly filed state post-conviction motion tolls AEDPA’s

limitations period during the time the motion is pending in the state courts, including any post-

conviction appeals, provided that the motion was filed and pending before the expiration of

AEDPA’s limitations period. See Swartz v. Meyers, 204 F.3d 417, 420-24 (3d Cir. 2000). An

untimely post-conviction motion is not considered to be properly filed for § 2244(d)(2) purposes.

See Pace v. DiGuglielmo, 544 U.S. 408, 414, 417 (2005) (explaining that a state postconviction

petition rejected by the state court as untimely is not “properly filed” within the meaning of

§ 2244(d)(2)). The limitations period is also tolled for the time during which an appeal from a

post-conviction decision could be filed even if the appeal is not eventually filed. Id. at 424. The

limitations period, however, is not tolled during the ninety days a petitioner has to file a petition

for a writ of certiorari in the United States Supreme Court regarding a judgment denying a state

post-conviction motion. See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir.

2001).

         The one-year limitations period began to run in this case on November 19, 2015. When

Petitioner filed his motion to modify sentence on January 11, 2016, fifty-three days of the

limitations period had already expired. The Superior Court denied the motion to modify sentence

on February 8, 2016, and Petitioner did not appeal that decision. As a result, the motion to modify

tolled the limitations period from January, 2016 through March 9, 2016, the date on which the

thirty-day deadline to appeal expired. The limitations clock started to run again on March 10,

2016, and ran 229 days until Petitioner properly filed a Rule 61 motion on October 25, 2016. The

Superior Court denied the Rule 61 motion on May 18, 2017, and the Delaware Supreme Court

affirmed that decision on October 12, 2017. In these circumstances, the Rule 61 motion tolled the




                                                 5
 Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 7 of 10 PageID #: 437




limitations period from October 25, 2016 through October 12, 2017. The limitations clock started

to run on October 13, 2017, and ran the remaining eighty-three days of AEDPA’s limitations

period without interruption until it expired on January 4, 2018.

       Consequently, even with the appropriate statutory tolling, the Petition is time-barred,

unless equitable tolling applies.

       B.         Equitable Tolling

       The one-year limitations period may be tolled for equitable reasons in rare circumstances

when the petitioner demonstrates “(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” Holland, 560 U.S.

at 649-50. With respect to the diligence inquiry, equitable tolling is not available where the late

filing is due to the petitioner’s excusable neglect. Id. at 651-52. As for the extraordinary

circumstance requirement, “the relevant inquiry is not whether the circumstance alleged to be

extraordinary is unique to the petitioner, but how severe an obstacle it creates with respect to

meeting AEDPA’s one-year deadline.” Pabon v. Mahanoy, 654 F.3d 385, 401 (3d Cir. 2011). An

extraordinary circumstance will only warrant equitable tolling if there is “a causal connection, or

nexus, between the extraordinary circumstance [] and the petitioner’s failure to file a timely federal

petition.” Ross v. Varano, 712 F.3d 784, 803 (3d Cir. 2013). Specifically, “if the person seeking

equitable tolling has not exercised reasonable diligence in attempting to file after the extraordinary

circumstances began, the link of causation between the extraordinary circumstances and the failure

to file is broken, and the extraordinary circumstances therefore did not prevent timely filing.”

Brown v. Shannon, 322 F.3d 768, 773 (3d Cir. 2003). The burden is on the petitioner to prove that

he has been reasonably diligent in pursuing his rights. See Urcinoli v. Cathel, 546 F.3d 269, 277

(3d Cir. 2008).




                                                  6
    Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 8 of 10 PageID #: 438




        Petitioner does not address the untimeliness of his Petition and, therefore, does not assert

that extraordinary circumstances prevented him from timely filing the instant Petition. To the

extent Petitioner’s vague contention that the State violated Brady by failing to inform him about

the OCME evidence scandal should be construed as an attempt to trigger equitable tolling, it is

unavailing. 5 The OCME evidence misconduct scandal predated Petitioner’s arrest and guilty plea

and, significantly, the drugs in his case were tested at the DFS and not at the OCME. In addition,

the fact that DFS chemist Bipin Mody engaged in misconduct does not warrant equitable tolling,

because Mody was not the forensic chemist who tested the drugs in Petitioner’s case, and there is

no evidence that Mody ever handled the dugs in this case. Rather, forensic chemist Melissa Newell

tested the heroin. (D.I. 14-1). Finally, Petitioner first raised the issue of the OCME drug evidence

scandal in his December 2016 amended Rule 61 motion. Yet, without explanation, Petitioner

waited until March 2, 2018 to present his OCME argument in the instant Petition. Given these

circumstances, Petitioner has failed to demonstrate that the State’s alleged failure to inform him

about the OCME drug evidence scandal or Mody’s misconduct prevented him filing the instant

Petition in a timely manner.

        Relatedly, to the extent Petitioner’s contention regarding his alleged lack of knowledge

about the OCME evidence scandal is an attempt to demonstrate his “actual innocence” and

circumvent the time-bar under the miscarriage of justice exception, the attempt is unavailing. In

McQuiggin v. Perkins, the Supreme Court held that a credible claim of actual innocence may serve

as an “equitable exception” that can overcome the bar of AEDPA’s one-year limitations period.


5
        Petitioner asserts that the plea “was the result of a Brady violation and the fraud and
        misrepresentation of the State, so the plea was not knowingly, voluntarily, and intelligently
        entered by Petitioner.” (D.I. 3 at 16). In his Rule 61 appeal, Petitioner specifically stated
        knowledge about the OCME evidence scandal “would have been necessary to make an
        informed decision and develop a sound defense strategy.” (D.I. 12-2 at 3). He also alleged
        that Bipin Mody’s misconduct at the DFS constituted Brady material. (D.I. 12-2 at 3-5).


                                                 7
 Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 9 of 10 PageID #: 439




McQuiggin v. Perkins, 569 U.S. 383, 386, 401 (2013); see also Satterfield v. Dist. Attorney of

Phila, 872 F.3d 152, 162 (3d Cir. 2017) (“McQuiggin allows a petitioner who makes a credible

claim of actual innocence to pursue his or her constitutional claims even in spite of AEDPA’s

statute of limitations by utilizing the fundamental-miscarriage-of-justice exception.”).         The

McQuiggin Court, however, cautioned that “tenable actual-innocence gateway pleas are rare,” and

a petitioner only meets the threshold requirement by “persuad[ing] the district court that, in light

of the new evidence, no juror, acting reasonably, would have voted to find him guilty beyond a

reasonable doubt.” McQuiggin, 569 U.S. at 386. An actual innocence claim must be based on

“new reliable evidence – whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence [ ] that was not presented at trial.” Schlup v. Delo, 513 U.S.

298, 324 (1995).

       Here, nothing in the Petition resembles new, reliable evidence that would support a claim

that Petitioner is actually and factually innocent. As previously stated, the OCME evidence

scandal predated Petitioner’s guilty plea by more than year. Petitioner does not allege the

substance in his case was not heroin, or that he did not commit the underlying acts supporting his

conviction. Moreover, after his arrest, Petitioner confessed to possessing heroin, and he admitted

his guilt to the charge of drug dealing in heroin during his plea colloquy. (D.I. 12-3 at 15; D.I. 12-

4 at 2, 19). Consequently, Petitioner has not provided new reliable factual evidence of his actual

innocence as required by McQuiggin and Schlup.

       Finally, to the extent Petitioner’s late filing was due to a lack of legal knowledge or

miscalculation of the one-year filing period, such circumstances do not warrant equitably tolling

the limitations period. See Taylor v. Carroll, 2004 WL 1151552, at *5-6 (D. Del. May 14, 2004).




                                                  8
Case 1:18-cv-00388-MN Document 16 Filed 02/24/21 Page 10 of 10 PageID #: 440




For all these reasons, the Court concludes that equitable tolling is not available on the facts

presented by Petitioner. Accordingly, the Court will dismiss the instant Petitioner as time-barred. 6

III.   CERTIFICATE OF APPEALABILITY

       When a district court issues a final order denying a § 2254 petition, the court must also

decide whether to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate

of appealability is appropriate when a petitioner makes a “substantial showing of the denial of a

constitutional right” by demonstrating “that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000). If a federal court denies a habeas petition on procedural

grounds without reaching the underlying constitutional claims, the court is not required to issue a

certificate of appealability unless the petitioner demonstrates that jurists of reason would find it

debatable: (1) whether the petition states a valid claim of the denial of a constitutional right; and

(2) whether the court was correct in its procedural ruling. Id.

       The Court has concluded that the instant Petition fails to warrant federal habeas relief, and

is persuaded that reasonable jurists would not find this conclusion to be debatable. Therefore, the

Court will not issue a certificate of appealability.

IV.    CONCLUSION

       For the reasons stated, the instant Petition for habeas relief pursuant to 28 U.S.C. § 2254 is

denied without an evidentiary hearing or the issuance of a certificate of appealability. An

appropriate Order shall issue.




6
       Having determined that the Petition is time-barred, the Court will not address the State’s
       alternative reasons for dismissing the Petition.


                                                   9
